Citation Nr: 1520210	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-42 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for anorectal fistula (currently rated as 10 percent, effective April 27, 2007; 100 percent, effective October 22, 2009; 10 percent, effective May 1, 2010; 30 percent, effective June 18, 2010; and 60 percent effective June 14, 2012).

2.  Entitlement to an increased for anorectal fistula in excess of 30 percent, effective from May 1, 2010, on an extraschedular basis.  

3.  Entitlement to an effective date prior to April 27, 2007, for the award of service connection for anorectal fistula.

4.  Entitlement to an effective date prior to February 14, 2012, for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1991 to November 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of November 2007 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in June 2012.  The transcript of the proceeding is associated with the claims file.

The issues of entitlement to an increased for anorectal fistula in excess of 30 percent, effective from May 1, 2010, on an extraschedular basis and entitlement to an effective date prior to February 14, 2012, for TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 22, 2009, the Veteran's disability due to anorectal fistula has been manifested by no more than constant slight impairment of sphincter control, or occasional moderate leakage.

2.  For the period since May 1, 2010, the Veteran's disability due to anorectal fistula has been manifested by extensive leakage and fairly frequent involuntary bowel movements, but not complete loss of sphincter control.

3.  There is no evidence associated with the claims file prior to April 27, 2007 which can be interpreted as a claim, formal or informal, for service connection for anorectal fistula.


CONCLUSIONS OF LAW

1.  The criteria for initial evaluations for anorectal fistula in excess of 10 percent prior to October 22, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332, 7335 (2014).

2.  The criteria for entitlement to a rating of 60 percent, but no higher, for anorectal fistula since to May 1, 2010 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332, 7335 (2014).

3.  The criteria for an effective date earlier than April 27, 2007, for the grant of service connection for anorectal fistula have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for anorectal fistula and the effective date appeals arise from the Veteran's disagreement with an effective date following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The duty to assist has been met.  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and private treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The RO provided the Veteran a VA examination in June 2012.  This examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the medical records and appropriate diagnostic tests.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).  Indeed, in this case, the RO assigned staged ratings based on the change of severity of the Veteran's disability throughout the pendency of this appeal.  As will be explained below, the Board agrees there is a distinct period of time where the Veteran's anorectal fistula increased in severity, and therefore staged ratings are applied in this case.

In the November 2007 rating action on appeal, the RO granted service connection and assigned a noncompensable rating for anorectal fistula, effective April 27, 2007 under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7335-7332.  Later, the RO increased the rating and now the Veteran has the following staged ratings under DC 7332: 10 percent, effective April 27, 2007; 100 percent, effective October 22, 2009; 10 percent, effective May 1, 2010; 30 percent, effective June 18, 2010; and 60 percent effective June 14, 2012).  The temporary 100 percent rating was granted because the Veteran underwent surgery and a recovery period; the operative report is of record.

The RO has evaluated the Veteran's disability under DC 7335-7332.  Under DC 7335, fistula in ano is to be rated as impairment of sphincter control, DC 7332.  Under DC 7332, constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  

III.  Analysis 

In a written statement dated in January 2013, the Veteran argues that his condition worsened in June 2010.  His rating was increased in June 2010 from 10 to 30 percent.  However, he feels that the 60 percent rating should have started in June 2010 instead of June 2012.  He believes the 60 percent rating is justified because he had "impaired sphincter control causing extensive leakage and fairly frequent involuntary bowel movements."  He claims that medical records from June and July 2010 support that finding.

Before addressing the rating period beginning in June 2010, the Board finds that the Veteran is not entitled to an increased rating for the period between April 2007 (the effective date of the grant of service connection) and October 2009 (the effective date of the temporary total rating).  The Veteran underwent a VA examination in July 2008 during which the examiner noted the Veteran's history of anal fissures in service, after which he developed anal abscesses.  His condition was further complicated by anal fistula, with surgery in March 2006 and January of 2008.

Upon present examination, the examiner noted no external fistula opening seen.  There is no signs of drainage and the fistula appears to be healing.  There is a small bridge of muscle left in between the rectal opening and the previous abscess site that has been tightened.  The examiner provided the following impression: "Anal fistulas, abscesses and fissures at present, have had fistulectomy and abscess drainage in the past.  The Veteran still has rectal pain occasional drainage and discomfort and is symptomatic."

The treatment records at the time support the discussion in the examination report and no finding in the treatment reports provide a discussion of more serious symptoms.  Therefore, the medical records are consistent with a rating of 10 percent disabling during this period because there was occasional moderate leakage.  There was no indication that he suffered from involuntary bowel movements, necessitating wearing of a pad.  Further, the Veteran has not argued that his entitlement to an increased rating dates to that period.  Therefore, a rating in excess of 10 percent is warranted prior to October 22, 2009.

Following expiration of the temporary 100 percent rating assigned effective October 22, 2009, the rating went to 10 percent effective in May 2010 and then 30 percent in June 2010.

Following the surgery in October 2009, there are extensive treatment reports.  For example, in March 2010 he reported that he was suffering from anal bleeding with bowel movements and was suffering from anal pain.  The seton was tightened a few times in May 2010.  On May 21, 2010, the Veteran presented complaining of "a small amount of bloody drainage after [bowel movement], fecal incontinence, pain and inability to sit due to anal pain."  While the Veteran was seen for other problems during May, complaints about the anal fistula continued throughout the month.

The effective date for the increase to 30 percent is June 18, 2010.  On that date, the Veteran presented complaining of "a small amount of drainage after [bowel movements], fecal incontinence, pain, and inability to sit due to anal pain."  Another note from that date reports that the Veteran is "having to wear diapers now because he is incontinent of stool.  [The Veteran] said he can tell when the stool is going to come out, but he is unable to stop it."  Upon physical evaluation, it was noted that there was "slightly decreased sphincter tone, but he was able to tighten sphincter on command."  The note also indicates that the "seton is still in place and attempts to tighten the seton were unsuccessful; specifically, because the [Veteran] had extreme pain when [the physician] attempted to [pull] on the seton."  In July 2010, the seton was removed.

The Board finds that the reported condition and the treatment the Veteran was undergoing in May and June 2010 do not appear different.  Therefore, the Board finds that the increase to 30 percent should be effective May 1, 2010.  The issue remains whether the rating of 30 percent was appropriate or if a higher rating should be provided.

Continuing with a review of the treatment records, on August 27, 2010, the Veteran complained of "fecal incontinence."  He said he has "fecal leakage often throughout the day, and when he has the urge to defecate it is urgent...  [The Veteran wears pads to prevent accidents...  [The Veteran] reports blood in stool [with] every [bowel movement]."  The physician advised the Veteran that "final sphincter function" would probably be reached in 3 to 6 months.

Also dated in July 2010 is a letter from Dr. A.A.A. from the North Texas VAMC, where the Veteran has been seen throughout this time.  Dr. A.A.A. writes: the Veteran "was diagnosed with a complex horseshoe fistula in ano which required multiple complex surgical procedures to address and treat.  As a result of these multiple surgical interventions, he suffers from anal pain, discharge, fecal incontinence and chronically wears Depends undergarments...  [The Veteran] has had some improvement in fistula drainage symptoms, but as a result of the many surgeries involving his anal sphincter complex he has developed fecal incontinence.  He still has pain secondary to all the surgeries in this highly sensitive area.  He needs to wear protective undergarments...  He denies nausea, vomiting or diarrhea, but does admit to having daily painful bowel movements."

Treatment reports after this date provide the same general description of the Veteran's condition.  He then underwent a VA examination in June 2012.  The examination date, June 14, 2012, is the effective date of the increase to 60 percent.  The Veteran's history, as already discussed above, was detailed.  The Veteran claimed to suffer from "rectal/anal bleeding, incontinence with loss of sphincter tone/control at times."  The examiner noted that the Veteran has "occasional mild leakage which necessitates the wearing of protective pads at times."

Under DC 7332, a 100 percent rating requires a complete loss of sphincter control.  There are no medical reports that support a finding of complete loss of sphincter control, not has the Veteran argued that he has complete loss.  The June 2012 VA examination included the Veteran's report of loss of control "at times."  A 60 percent rating is appropriate when there is extensive leakage and fairly frequent involuntary bowel movements and a 30 percent rating is proper for occasional involuntary bowel movements, necessitating wearing of a pad.  There appears to be no dispute that the Veteran was wearing a pad since the end of the temporary 100 percent rating.  The RO granted the increase to 60 percent effective June 2012 because of the fairly frequent incontinence.  However, the Board notes that the VA physician reported the same in July 2010 and that it had been ongoing since May 2010.  Therefore, the medical evidence supports the Veteran's contention that he is entitled to a 60 percent rating since May 1, 2010.  As noted above, the criteria for a 100 percent rating are not met because there is no indication that he suffers from complete loss of sphincter control.

The objective medical evidence leads the Board to conclude that the Veteran's a rating in excess of 10 percent prior to October 22, 2009, is not warranted; a 60 percent rating is warranted from May 1, 2010.

IV.  Other Considerations

The Veteran has consistently argued that his service-connected anorectal fistula disability has interfered with his employment and Social Security Administration (SSA) records show the Veteran was determined to be disabled for SSA purposes as a result of the service-connected anorectal fistula, effective April 2010.  Thus, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted for the period after May 1. 2010.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

If, after comparing the level of severity and symptoms of a claimant's disability with the established criteria, the RO or the Board determines that the rating schedule does not adequately describe the claimant's level of disability and that the claimant's exceptional disability picture exhibits other related factors, such as "marked interference with employment" or "frequent periods of hospitalization," the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether to assign an extraschedular disability rating to "accord justice." 38 C.F.R. § 3.321(b)(1); see Thun v. Peake, 22 Vet.App. 111 (2008).  The Board does not have the authority to assign an extraschedular rating in the first instance.  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 377 (1996).

The pertinent rating criteria contemplate impairment of sphincter control, as measured by the extent of fecal leakage and frequency of involuntary bowel movements.  The Board finds that the rating criteria is inadequate.  In addition to impaired sphincter control, the Veteran's disability is manifested by pain, which interferes with his ability to sit.  See May 21 and June 18, 2010, records.  Pain is not contemplated by the rating criteria.  The Board also finds that the Veteran's exceptional disability picture also exhibits other related factors, specifically marked interference with employment.  Although there is evidence the Veteran may have been working as late as December 2011, he was disabled for SSA purposes as a result of the service-connected anorectal fistula, effective April 2010.  The case must be referred to the Director of Compensation Service for extraschedular consideration.  

V.  Earlier Effective Date 

The Veteran contends that the effective date for the grant of service connection for anorectal fistula should be earlier than April 27, 2007.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than April 27, 2007, for the grant of service connection for anorectal fistula.

There is no evidence of a formal or informal claim being filed prior to April 27, 2007, when the claim of service connection was date-stamped as received at the RO.  Treatment records show treatment prior to the date he filed his claim; however, there is no indication within those records of an intent to apply for compensation benefits.  As the Veteran left service several years prior to his claim, the effective date of the date following separation is not warranted.  Thus, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  The date of receipt of the claim is the later date, and was properly used as the effective date.

As the preponderance of the evidence is against the claim for an effective date prior to April 27, 2007, for the grant of service connection for anorectal fistula, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased initial disability rating in excess of 10 percent for anorectal fistula prior to October 22, 2009, is denied.

Entitlement to an increased initial disability rating in excess of 60 percent, but no higher, for anorectal fistula since May 1, 2010, is granted on a schedular basis, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an effective date prior to April 27, 2007, for the award of service connection for anorectal fistula is denied.


REMAND

As the Veteran has described symptomatology not contemplated by the rating criteria, as well as marked interference with employment, a referral to the Under Secretary for Benefits or to the Director, Compensation and Pension Service for extra-schedular consideration of a rating in excess of 60 percent for anorectal fistula for the period after May 1 2010, is required.

The claim for entitlement to an effective date earlier than February 14, 2012, is inextricably intertwined with the determination on extraschedular rating; thus, adjudication is deferred.  

In the August 2012 rating decision, the RO granted TDIU, effective June 14, 2012, the date the Veteran first met the schedular criteria since he was not working.  In an October 2012 rating decision, the RO granted service connection and assigned a 50 percent rating for major depressive disorder, effective February 14, 2012, and increased the rating for bilateral pes planus to 50 percent, effective August 17, 2012.  At the same time, the RO noted that as a result of that decision, the Veteran's overall schedular evaluation increased to 100 percent, effective August 17, 2012.  Therefore, entitlement to TDIU was discontinued effective August 17, 2012, the date he became 100 percent schedular.  In December 2012, the RO determined that the effective date for TDIU was February 14, 2012, the date he met the schedular requirement for TDIU.  As a result of that determination, the Veteran was entitled to TDIU from February 14, 2012, to August 17, 2012.  

Given the Board's decision on the claim for increased rating for anorectal fistula, the Veteran met the schedular requirement for TDIU effective May 1, 2010.  38 C.F.R. § 4.16(b).  However, if a favorable determination is made on the extraschedular claim, the effective date of his overall schedular evaluation will be impacted.  

On remand, the RO should verify the effective date of the SSA determination.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the effective date of the SSA determination that the Veteran was disabled for SSA purposes.  

2.  After completion of the foregoing, refer the issue of entitlement to an extraschedular rating for the left knee disability pursuant to 38 C.F.R. § 3.321(b) to the Under Secretary for Benefits or to the Director, Compensation and Pension Service Director of Compensation

3.  If any benefit sought on appeal is denied, issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


